EXHIBIT 10.14.1

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A REQUEST

FOR CONFIDENTIAL TREATMENT

OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND

EXCHANGE COMMISSION

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (“Agreement”) is effective as of January 1, 2011 (“the
Effective Date”) BETWEEN

 

  1. CONOCOPHILLIPS (U.K.) LIMITED (“Seller”) of Portman House, 2 Portman
Street, London W1H 6DU and

 

  2. GRAFTECH SWITZERLAND S.A. (“Buyer”) of 1 Rte de Renens,1030
Bussigny-pres-Lausanne, Switzerland

(each a “Party” and together “the Parties”) and confirms and sets forth the
terms and conditions agreed for the supply of needle coke (“Coke”) .

 

1. [Reserved]

 

2. Supply and Quantity

 

2.1 (a) Subject to all the terms and provisions of the Agreement, during each of
calendar years 2011, 2012 and 2013, Seller shall supply and Buyer shall
purchase, receive and pay for the minimum volumes of Grade * and Grade * set
forth in the following table (or such other quantities and percentages by each
Grade (as that term is defined in Section 3.1) of Coke as agreed in writing by
the Parties):

 

     Grade *      Grade *  

2011

     * Metric Tons         * Metric Tons   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

2012

     * Metric Tons         * Metric Tons   

2013

     * Metric Tons         * Metric Tons   

(b) Upon execution of this Agreement and on or before *, and *, Buyer shall
deliver to Seller a written annual forecast (each, an “Annual Forecast”) of its
planned liftings during the following calendar year by month and by Grade. On or
before the twentieth day of each calendar month, Buyer shall deliver to Seller
written updated forecasts of its planned liftings during the remainder of the
then current calendar year by month and location and provide a requested weekly
shipping plan for the following month. Within ten business days of its receipt
of an Annual Forecast or updated forecast, Seller shall either accept or propose
revisions to such Annual Forecast or updated forecast by giving Buyer written
notice of such acceptance or proposal. If Seller proposes revisions to an Annual
Forecast or updated forecast, Seller and Buyer shall negotiate in good faith to
reach a written agreed Annual Forecast or updated forecast, provided that (i) no
Annual Forecast or revised forecast shall relieve Buyer of its obligation to
purchase or Seller of its obligation to sell the minimum volume of each Grade of
Coke specified above or such other quantities of each Grade of Coke as agreed in
writing by the Parties during each of 2011, 2012 and 2013, and (ii) except as
provided in an agreed Annual Forecast of updated forecast, Seller shall not be
required to deliver any Grade of Coke other than approximately ratably by
calendar quarter, subject to typical seasonal variations.

 

2.2 [Reserved]

 

2.3 Buyer recognizes that, upon the occurrence of a force majeure event, each of
Seller and its affiliates has an obligation to supply its respective customers
on a fair and equitable basis under the circumstances.

 

3. Quality

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

3.1 The Coke to be supplied and purchased pursuant to the Agreement shall be the
under- mentioned Grades of Coke derived from petroleum oil processing at
Seller’s supplier’s Humber Refinery and conforming to the quality requirements
set out in Section 3.2 below (each a “Grade”):

 

  (a) Humber * Grade (“* Grade”)

 

  (b) Humber * Grade (“* Grade”)

Unless the context otherwise requires, any reference to “Coke” alone shall be
understood to refer to and include any or all such Grades.

3.2 Each such Grade shall, in relation to the properties shown to be applicable
to that particular Grade as set forth in the Specification Agreement
(“Specifications”), conform in all respects with the * set opposite thereto in
the Specifications and/or the * set opposite thereto in the
Specifications-according to whichever of them shall be applicable when
determined according to the Test Method set opposite thereto in the
Specifications and, if so conforming, shall be accepted by Buyer.

 

3.3 Any claims by Buyer with regard to alleged quality defects shall be made in
accordance with General Condition 10 of Seller’s General Conditions of Sale
(each a “General Condition”) referred to in Section 16.3 below and annexed
hereto as Appendix A.

 

3.4 Seller shall advise Buyer in advance of any planned change in the aim values
shown in the Specifications.

 

3.5 Upon receipt of the Coke sample test results from its laboratory, Seller
will prepare a Quality Certificate, which it will immediately fax or transmit
electronically to Buyer. If Buyer objects to Seller’s test results/quality
determination within five calendar days of receipt thereof, then the retained
sample will be analyzed at a mutually acceptable independent testing laboratory.
The cost of the independent testing laboratory’s analysis will be shared equally
by Seller and Buyer.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

3.6 Further to Condition 9.2 of the General Conditions of Sale (and without
prejudice to Condition 9.4 of the General Conditions of Sale), the Parties
hereby expressly acknowledge and agree that Seller’s analysis of *, *, * and *
values may, in Seller’s absolute discretion be based upon production samples
from which the delivery was derived rather than the * in its laboratories in
respect of the delivery as a whole.

 

3.7 [Reserved.]

 

3.8 From time to time Seller and Buyer may agree in writing upon revised
Specifications to existing Grades of Coke or the introduction of new Grades of
Coke setting forth the properties and Specification values applicable to each
such Specification revision or new Grade.

 

3.9 For both * and * Grade deliveries, on a best endeavours basis, Seller shall
supply Product as a * blend from Seller’s supplier’s * and *. However, the
Product supplied shall not have an apportionment of Seller’s supplier’s * and *
worse than */ * unless Seller notifies Buyer otherwise prior to establishment of
lay days for loading of said delivery.

 

4. Delivery

 

4.1 All prices established pursuant to Section 5 below shall apply (unless
otherwise expressly agreed) on the basis that Coke is delivered * into vessels
chartered by Buyer at the applicable loading point as provided by General
Condition 2.2.

 

4.2 Prior to the first day of each delivery month, Seller and Buyer shall agree
upon a mutually acceptable delivery schedule for the next delivery month and may
mutually agree upon adjustments to the delivery schedule with the intent being
to improve upon the supply chain process.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

5. Coke Pricing

 

5.1 For Coke delivered under this Agreement during calendar 2011:

 

  (a) the price for * Coke shall be $*/metric ton, *; and

 

  (b) the price for * Coke shall be $*/metric ton *.

5.2 For Coke delivered under this Agreement during calendar 2012 and 2013 (in
either case, a “Price Year”), the price for each Grade of Coke shall be mutually
agreed between Buyer and Seller.

5.3 If the Parties have not agreed to the prices to be charged during calendar
2012 prior to *, or the prices to be charged during calendar 2013 prior to *,
then either Party may * the * (a “*”) by giving written notice of its * to * a *
to the other Party. The Parties shall make a good faith effort to *, and to *,
an * (a “*”) to * as * and to * the matter as provided herein no later than 30
days from the date of such a written notice (such date being the “*”).

5.4 If a Party has * a * and if the Parties have * the * of a * on or before the
*, then the Parties shall * such * and within 15 days of the * of the *, each
Party shall * to the * its * on the *, together with any * to *, including a *
for each Grade of Coke to be delivered under this Agreement during the relevant
Price Year (a “*”). The * may *, and * each Party’s * to, one * of * to both
Parties, to which each Party shall * within ten (10) days of receipt. The
Parties shall * the * to * a * of whether the * by the Seller or the * by the
Buyer for all such Grades * and * during the relevant Price Year within 30 days
of * or * of the *, regardless of whether the * has * or the Parties have * to
*, and * the *, taking into account that pricing is on an annual basis and * on
*, for * and * of Coke. For the avoidance of doubt, the * may * of the * by the
Seller or all of the * by the Buyer, but *.

5.5 If a Party has * a * but the Parties have * to * the * of a * on or before
the *, then within 15 days of the request of either Party, each of the Seller
and the Buyer shall * a * of a * (a “*”),

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

and as soon as practical thereafter shall * such *, and within 15 days of the
date on which both such * have been *, those * shall * and * a * of the *.
Within 15 days of the * of the * of the *, each Party shall * to the * a *,
including a * for each Grade of Coke to be delivered under this Agreement during
the relevant Price Year. The * may *, and * to, * of * to *, to which each Party
shall * within ten (10) days of receipt. The Parties shall instruct the * to * a
* of whether the * by the Seller or the * by the Buyer for all such Grades * and
* during the relevant Price Year within 30 days of * or * of *, regardless of
whether the * has * or the Parties have * to *, and * the *, taking into account
that pricing is on an annual basis and not based on *, for * and * of Coke. For
the avoidance of doubt, the * shall * all of the * by the Seller or all of the *
by the Buyer, but *. A * by the * shall only be * if such * is made by * a * of
the *.

5.6 It is the Parties’ intention that a *, and each * of a *, be * with * in the
* for * of Coke. None of the *, any * of a *, nor any * of the *’s or any * of a
* shall * by Seller or Buyer or any of their affiliates * the *. No * or * of a
* may disclose information provided to the * or * by one Party designated by
that Party to be “Confidential Information” to any other party without the
written consent of the providing Party.

5.7 In no event shall a * or * from an affiliate of Buyer * for any Grade of
Coke to be * of the * of such Grade of Coke.

5.8 Any * by a * or * shall be * and * on * except to the extent based on * or *
from the requirements of this Agreement.

5.9 * by a * or * will be effective as of the first day of the relevant Price
Year.

5.10 Until the conclusion of any *, Coke will be invoiced at prices in effect
for the preceding Price Year.

5.11 * of any * (excluding the * of * and its * for and * in a *) shall be * by
the * and *.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

5.12 VAT and Climate Change Levy. All prices as herein before referred to are
exclusive of (i) any Value Added Tax and/or (ii) a Climate Change Levy (“CCL”)
or any such similar energy or carbon tax which may from time to time be
applicable to the sale and delivery of Coke and the gross amount (if any)
payable in connection with either or both of them shall become due and shall be
paid in like manner as is provided in relation to said prices.

For the purposes of the Climate Change Levy the Buyer represents to the Seller
that the Product delivered under this Agreement will be transported out of the
U.K. and will not be resold for consumption within the U.K and the Buyer will
provide such documentation as may be reasonably required by the Seller to
evidence the foregoing. “Climate Change Levy” means as enacted in the Finance
Act 2000.

 

6. [Reserved]

 

7. [Reserved]

8. Term. The term of this Agreement shall be three years, commencing at the
beginning of the Effective Date and ending at the end of December 31, 2013.

 

9. [Reserved]

 

10. [Reserved]

 

11. Dispute Resolution

The construction, validity and performance of this Agreement shall be governed
by English law to the exclusion of any other law which may be imputed in
accordance with the choice of law rules applicable in any jurisdiction. However,
neither Party shall be precluded from pursuing arrest, attachment and/or other
conservatory, interlocutory or interim actions in any court or exercising
contractual rights under this Agreement.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

11.1 In the event that the Seller and Buyer are unable to resolve an issue
within thirty (30) days from the date such dispute is identified by the Parties,
notwithstanding their good faith efforts to do so, then the issue will be
presented to senior executives of each Party for resolution.

11.2 If such senior executives are unable to resolve such an issue within thirty
(30) days after it is presented to them, notwithstanding their good faith
efforts to do so, and provided the senior executives have not agreed in writing
to extend the time within which the dispute is to be resolved, then any
remaining controversy or claim arising out of or relating to this Agreement or
any breach thereof, including any question regarding its existence, validity or
termination, shall be referred to and finally resolved by arbitration pursuant
to the terms of the Arbitration Act 1996, or any statutory modification thereof,
before a single arbitrator agreed upon by the Parties, or if not so agreed,
appointed in accordance with the said Act. The place of arbitration shall be
London. The language of the arbitration shall be English. Except for the first
sentence thereof, sub-clause 16.6 of GCS-2011 is hereby deleted.

11.3 Contemporaneously with the execution of this Agreement, GrafTech
Switzerland S.A. (“GSSA”), GrafTech International Holdings Inc.(“GIH”) and
ConocoPhillips Company (“CPC”) are entering an agreement pursuant to which CPC
will sell, and GSSA and GIH will buy, Coke produced at CPC’s facility at Lake
Charles, Louisiana, USA (such agreement, the “Lake Charles Agreement”). In the
event that a dispute arises under this Agreement simultaneously with a dispute
under the Lake Charles Agreement and in relation to an issue which is common to
both of them then for the purposes of determining that issue:

(a) they shall be treated as constituting one dispute only and shall be referred
to and settled by one arbitration accordingly

(b) any conflict or inconsistency between the applicable New York law and the
applicable substantive law under the Humber Agreement, shall be resolved by
according precedence to New York law to the extent necessary for resolving such
conflict or inconsistency.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

12. Exit Provisions

12.1 This Agreement may be terminated by written notice given by Seller or Buyer
to the other of them:

(a)* that a * cannot be * between the Parties after having negotiated in good
faith to so do, provided that a Party’s refusal to agree to an amendment of this
Agreement may not be the basis of a termination under this Agreement;

(b) in the event that the Party to which notice is given has breached a material
provision of this Agreement; and

(c) in the event that the Party to which notice is given goes into liquidation
(other than voluntary liquidation in a solvent condition for the purposes of
amalgamation or reconstruction), enters into an arrangement or composition with
its creditors or has a receiver appointed of any of its assets.

12.2 Termination pursuant to Section 12.1 above shall take effect as follows:

(a) in the case of notice given pursuant to Section 12.1(a), at the end of the
calendar year in which it is given; or

(b) in the case of a notice given pursuant to Section 12.1(b), immediately upon
the expiration of 30 (thirty) days from the date of such notice unless such
breach has been cured prior to the expiration of such 30-day period; or

(c) in the case of notice given pursuant to section 12.1(c), forthwith upon such
notice being given or on such later date as may be specified in that notice by
the Party giving it.

Each such date is hereinafter referred to as “the Effective Termination Date”
and any Annual Forecast

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

or revised forecast agreed prior to the Effective Termination Date shall remain
in full force and effect until such Effective Termination Date, unless otherwise
agreed in writing by the Parties.

13. Modification of Terms. Seller and Buyer agree that certain terms of the
Agreement may be renegotiated in the event of certain material events provided,
however, that no amendment to or variation in this Agreement or any Appendix or
Annex hereto shall be effective unless it is made or evidenced in writing and
signed by authorised representatives of the Parties.

 

14. Confidentiality.

The Parties may from time to time provide the other with certain confidential
and proprietary information including but not limited to inventory, consumption,
manufacturing, forecasts, technical data or information, processes, techniques,
specifications, business information, and any other information marked or deemed
confidential and further including the terms and conditions set forth in this
Agreement (“Confidential Information”). Each Party shall use any Confidential
Information received only for purposes relating to the fulfillment of its
obligations under this Agreement and for no other purpose. Neither party shall
disclose Confidential Information to any third party (other than accountants,
auditors, attorneys and advisors of such Party) without the advance written
consent of the other Party, which consent shall not be unreasonably withheld,
except where such disclosure may be required by law or by government decree or
in order to comply with disclosure requirements of the United States and/or
other applicable securities law, is necessary to obtain financing, or is needed
to assert a claim or defense in judicial, arbitration or administrative
proceedings involving the Parties or their affiliates, in which event the Party
required to make the disclosure will advise the other in advance in writing and
will cooperate to the extent practicable to minimize the disclosure of such
information. The term “Confidential Information” shall not include information
which:

 

  (a) is generally available to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of a Party;

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  (b) is in the possession of a Party at the time of disclosure by the other
Party, other than as a result of the non-disclosing Party’s breach of an legal
obligation;

 

  (c) becomes known to a Party through disclosure by sources other than the
disclosing Party; or

 

  (d) is independently developed by a Party without reference to or reliance
upon the Confidential Information disclosed by the other Party.

These confidentiality obligations shall continue for a period of three years
from the date of disclosure. Notwithstanding any provision to the contrary in
any prior agreement between Buyer and Seller, Buyer acknowledges that it has no
right under any agreement with Seller to obtain any information regarding the
sale of Coke by Seller to third parties.

 

15. Entire Agreement; Headings; Counterparts.

15.1 This Agreement contains the entire agreement between Seller and Buyer with
respect to the subject matter of this Agreement (which does not include the
Specifications of Coke) and supersedes all prior agreements, whether written or
oral, between them with respect to the subject matter of this Agreement.

15.2 [Reserved.]

15.3 The headings in this Agreement are inserted for convenience of reference
only and will not be used to interpret or construe any provision of this
Agreement.

15.4 This Agreement may be executed in counterparts, each of which will be
deemed an original and all of which will constitute one and the same instrument.

 

16. Miscellaneous

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

16.1 Immediately prior to the Effective Date, Seller was a party to one or more
agreements with * (“*”) under which * of * under a * to this Agreement were * to
*. Upon Seller’s or Buyer’s request, the other party shall * to * and * to * and
* of * to * or * in order to provide for * the * that it * under the * with *.

16.2 [Reserved.]

16.3 Seller’s General Conditions of Sale (GCS-2011) set forth in Appendix A
annexed hereto (including its Annexes, which include in particular, as Annex 1,
a Material Safety Data Sheet containing information regarding health risks and
recommendations for the safe use and handling of calcined petroleum coke), are
incorporated into and form part of this Agreement so far as they are not
otherwise in conflict or inconsistent with the express terms of this present
Agreement and for the purposes of those Conditions this Agreement shall
constitute “the Principal Agreement” as therein referred to.

The said General Conditions of Sale shall apply and take effect subject to
modification as follows:

 

  A. Any references therein to “Product”, “Seller’s Humber Refinery” (or “Humber
Refinery”), and “this Agreement” shall be read and construed as if they were
references to Coke, Seller’s supplier’s Humber Refinery, and this present
Agreement respectively.

 

  B. General Condition 12 shall be read and construed and shall take effect in
the like manner and to the like extent as if the events and circumstances
described and referred to in 12.2:

 

  (i) Included any interference with or disruption to or any failure, limitation
or cessation of Seller’s existing or contemplated sources of supply of Coke

 

  (ii) were expressed to be applicable to Seller’s supplier as well as to Seller
to the intent that any effect which any of those events and circumstances may
have on or in relation to Seller’s supplier and the production of Coke shall be
treated conclusively as having the like and corresponding effect in relation to
Seller and its sources of supply of Coke.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

16.4 Notices. Notice required or permitted to be given under this Agreement
shall be effective when received by the addressee at:

 

For Seller:

   Attention *    ConocoPhillips (U.K.) Limited    Portman House    2 Portman
Street    London W1H 6DU    Facsimile: *    Email: *

For Buyer:

   Attention Vice President - Purchasing    GRAFTECH SWITZERLAND S.A.    1 Rte
de Renens    1030 Bussigny-pres-Lausanne    Switzerland    Facsimile: +41 21 821
3361    With a copy to:    Attention: General Counsel    GrafTech International
Holdings Inc.    12900 Snow Road    Parma, Ohio 44130    United States   
Facsimile: (216) 676-2462

16.5 This Agreement shall be binding upon Seller and Buyer and their respective
successors and assigns and shall inure to the benefit of Seller and Buyer and
their respective successors and permitted assigns.

 

17. Public Announcements.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

Neither Seller nor Buyer Party nor any affiliates, subsidiaries, employees,
officers, directors or agents of Seller or Buyer will make any public statement
with regard to this Agreement, including the fact of its existence, the subject
matter hereof or the transactions contemplated hereby, without the prior written
consent and agreement of the other Party; provided, however, that each Party
shall fully cooperate and shall not delay in providing its reasonable consent in
the event that the other Party must make a public announcement in order to
comply with the disclosure requirements of U.S. and/or other applicable
securities laws and provided further that this proscription shall not apply to
public statements with respect to information previously made public in a manner
consistent with this Agreement.

[Signature page follows.]

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

CONOCOPHILLIPS (U.K.) LIMITED     GRAFTECH SWITZERLAND S.A. By:  

/s/ P.N. Higgins

    By:  

/s/ C. S. Shular

  (Signature)       (Signature) Name:  

P.N. Higgins

    Name:  

Craig Shular

Title:  

Mgr, Specialty Petroleum Coke

    Title:  

CEO GTI

Date:  

Feb. 23, 2011

    Date:  

Feb. 23, 2011

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

GCS-2011 APPENDIX A

CONOCOPHILLIPS (U.K.) LIMITED

PETROLEUM COKE

GENERAL CONDITIONS OF SALE

FOR * DELIVERY

 

1. DEFINITIONS

 

  1.1 Expressions used in these General Conditions and any attached schedules
shall have the same meaning as they have in the Principal Agreement and vice
versa.

 

  1.2 References to a clause or a schedule are references respectively to a
clause of or schedule to PA; references to a condition are references to a
condition of these General Conditions; and references to a clause, schedule or
condition by number are references to the clause, schedule or condition so
numbered.

For the purposes of the Agreement as hereinafter defined:

“Commencement date” means the date of commencement of the Principal Agreement;

“ETA” means estimated time and/or date or range of days of arrival of the
vessel;

“Laytime” means the time ascribed to it in the PA or in these General Conditions
of Sale;

“Loading berth” or “Berth” means the berth or dock at which Seller is to load
Product on board vessel and which Seller is to make available or procure to be
made available for that purpose;

“NOR” means notice of readiness;

“Principal Agreement” (hereinafter sometimes abbreviated for convenience to
“PA”) means the agreement into which these General Conditions are incorporated
by reference and “this Agreement” means PA and these General Conditions
together;

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

“Public Holiday” means each day that is a public holiday in the place where the
relative action pursuant to this Agreement is to be performed and in the case of
a notice “relative action” shall include both the giving and the receiving of
the notice;

“Seller’s Supplier” means any legal entity supplying to Seller, directly or
indirectly, the Product or services necessary to deliver the Product to Buyer;

“Tonne” means a metric tonne of 2204.6 lbs;

“Vessel” (or “Vessels”) means a vessel (or vessels) nominated or provided by
Buyer for loading of Product by Seller;

“Year” means twelve consecutive calendar months commencing with the Commencement
date and “Month” means a calendar month beginning on the first day of that
month;

“Year N” and “Month M” mean the year and the month respectively in which Product
is to be delivered and received and in respect of which price and/or quantity
are/is to be determined.

 

2. DELIVERY

 

  2.1 * Delivery shall be effected and taken by loading into vessels at the
loading berth applicable according to Condition 5.3 below. Seller shall load
Product into Buyer’s vessel and level top hatches to permit closing free of
expense to Buyer, subject to Condition 5.2 below.

 

  2.2 Product shall be delivered and received at * dock during 06.00 hours to
22.00 hours, weather working day, Monday to Friday. Saturdays, Sundays and
Public Holidays are not worked.

 

  2.3 Title and risk in the Product delivered hereunder shall pass to Buyer as
Product enters the hold of the receiving vessel.

 

  2.4 Seller shall be obliged to effect delivery of Product only from production
at Seller’s Supplier’s Humber Refinery.

 

3. NOMINATIONS

 

  3.1 Buyer shall take and receive Product in accordance with the terms of the
Principal Agreement in quantities not exceeding * tonnes for any individual
delivery.

 

  3.2 [Reserved]

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  3.3 All notifications provided pursuant to shipping plans provided in Clause
2.1(b) of the PA are to be sent by electronic mail or facsimile and each
notification shall state the following:

 

  3.3.1 the approximate quantity (plus or minus five percent [5%]) that Buyer
requests Seller to be loaded onto the vessel(s); and

 

  3.3.2 a loading date range of five (5) week days (Monday to Friday) in which
Buyer intends the loading of the vessel(s) subsequently nominated to take place
covering the immediate month following the month in which the schedule was
issued.

 

  3.4 Seller may accept or reject the loading date range of five (5) week days
proposed under Condition 3.3 above, and, if rejecting, shall within forty-eight
(48) hours propose to Buyer another range of five (5) week days for loading as
an alternative to Buyer’s proposed range under Condition 3.3 above. Buyer shall
notify Seller of its acceptance or rejection of Seller’s proposed new range of
days for loading within forty-eight (48) hours from receipt of such notice.

If rejected by Buyer, the Parties shall continue to use reasonable efforts to
establish a new five (5) weekday range for loading which is mutually agreeable
to them. Failure to agree on a loading date range for any one delivery shall not
constitute a waiver or variation of any of the provisions hereof.

 

  3.5 Buyer shall nominate a named vessel at least 2 working days before the
first day in the five (5) weekday range of loading dates established in
condition 3.4 above. If Buyer fails to secure a vessel for the agreed to
laydays, a new five (5) weekday loading date range will be agreed to between
Buyer and Seller following the process described in 3.4 above. Buyer, or its
nominated agent, shall propose the nomination of a named vessel to Seller’s
email address at *. Such named vessel will comply with the standards of
Condition 3.6 below.

Also, prior to or at nomination of a named vessel, Buyer or Buyer’s nominated
party or agent will advise shipping agents (*) and Seller of all the pertinent
information shipping agent or Seller requires to enable Seller to have the Bills
of Lading and other required shipping documents made out and distributed
according to Buyer’s requirements.

 

  3.6

Buyer shall ensure that all nominated vessels are less than 30 years old, unless
an older vessel is specifically approved by Buyer. For such vessels over thirty
years old, Buyer will provide Seller with additional information on nomination
to support

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

their approval. All vessels shall be suitable for loading Product and comply, on
arrival for loading, with all of the following standards:-

 

  A) Each vessel and owner shall fully comply with the International Ship
Management Code (ISM Code) and will be compliant with the International Ship and
Port Facility Code (ISPS Code). If required, Buyer will provide Seller with a
copy of relevant documents of compliance, Safety Management Certificate and
International Ship Security Certificate. Not withstanding any prior acceptance
of nominated vessel by Seller, if at any time prior to the passing of risk and
title, the vessel ceases to comply with the requirements of the ISM or ISPS
Codes, Seller shall have the right not to load such vessel and Buyer shall be
obliged to substitute such vessel with a new nomination that will comply. Any
loss, damage, demurrage, expense or delay caused by the failure on the part of
the nominated vessel or its Owner/Operator to comply at any time with the ISM or
ISPS Codes shall always be for Buyer’s account.

 

  B) Each vessel is to be classed 100A1 at Lloyds or equivalent and certified by
a classification society approved by the International Association of
Classification Societies (IACS). Each vessel shall have its said Class and
Statutory Certificates in force for the duration of the voyage it is being
nominated for, it shall not have any class condition expired and it shall be
fully in class and will have completed its Special and Intermediate Survey
according to the classification requirements.

 

  C) Each vessel, its cargo gear and all other equipment shall, as a condition
of its charter, comply with all applicable rules, regulations and orders of
government, local and port authorities, including those which relate to customs,
operations, health, safety and environment in force at the loading port. It will
have on board, available for inspection, all required certificates, records and
other documents and shall conform in all respects to all relevant international
regulations and agreements relating to operations, health, safety and
environment.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  D) Each vessel shall not be on “The Paris Memorandum of Understanding on Port
State Control” list of “Banned Ships” from the Paris MOU area ports.

 

  E) Each vessel will be fully insured and have Protection and Indemnity (“P &
I”) cover with all premiums paid. This P & I cover should be with a P & I club
that is a member of the “International Group of P & I Associations”. If vessel’s
P & I cover is not a member of the International Group of P & I Associations,
Buyer shall provide Seller with details of its P & I cover upon nomination.

 

  3.7 Such nomination of vessel complying with the requirements of Condition 3.6
above shall include all of the following details:

 

  •  

Buyer’s name;

 

  •  

Grade or Grades of Product to be loaded;

 

  •  

Vessel’s name;

 

  •  

Proposed Laydays and Cancelling date for Loading;

 

  •  

Year vessel built;

 

  •  

Number of Holds and Hatches;

 

  •  

Port of Destination;

 

  •  

Expected time of arrival, within the five (5) day range established under 3.4
above, of said vessel, at *, which shall be early enough to permit completion of
loading by 22:00 hours on a Friday;

 

  •  

The minimum and maximum quantity of each grade of Product that Buyer requests
Seller to load (and in whose option). This quantity shall be within the quantity
range established under Condition 3.3.1. above and the PA;

 

  •  

Where more than one grade of Product is to be loaded, the required order of
loading of the grades;

 

  •  

The demurrage and despatch rates of the vessel according to Buyer’s Charter
party or Contract of Affreightment.

Where all of the above details are furnished to Seller, Seller shall use its
best efforts to provide such acceptance or rejection within four (4) working
hours and in rare instances, no more than eight (8) working hours from receipt
of Buyer’s said nomination and in the event of a rejection, the rejection
provisions of Condition 3.4 above shall apply.

 

  3.8

Acceptance by Seller of a nomination under Condition 3.7 above shall be deemed
to be a definite commitment for the vessel loading within the range of loading
dates

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

established under that Condition and according to all the terms and conditions
of this Agreement.

 

4. SHIPPING PROVISIONS

 

4.1 Buyer shall ensure that vessels nominated are (a) suitable for the berth,
access thereto and loading facilities of or to be used by the Seller including
length overall, draft and any other dimensions then in force at the loading
terminal at the time in question, such that the vessel can safely reach and
leave and where it can always lie safely afloat. It shall be the absolute
responsibility of the Buyer to acquaint itself and comply with the requirements
of the loading terminal current at the relevant time; (b)fit, clean and suitable
and ready for receipt of Product at the berth; and, consistently with the need
to ensure maintenance of the high purity of Product, Buyer shall be responsible
for ensuring that vessel’s holds are swept and cleaned and are dry and free of
loose rust and scale, and of all dunnage and previous cargo before vessel
tenders NOR. If the berth is not available, then the Master may tender its
notice of readiness at anchorage. But if the vessel fails inspection on arrival
at berth, time consumed between vessel berthing and commencement of loading
shall not count as laytime.

If Buyer’s vessel fails inspection upon arrival at berth, and some other vessel
is then waiting, and is ready to load subject only to availability of said
berth, Buyer shall procure its vessel to vacate the berth forthwith at Buyer’s
expense if Seller or its agent so requires.

 

  4.2 To calculate Laytime, the Bill of Lading weight (in Tonnes) of each
complete cargo shall be divided by:

 

  A) * when the berth is that which is adjacent to Seller’s Supplier’s coke
storage facilities at * and vessel is loaded by means of Seller’s Supplier’s
vessel loading appliance directly from Seller’s Supplier’s dockside silo
storage;

 

  B) * when loading takes place by other means and/or at some other berth in
accordance with 5.3 below;

and the result shall be the Laytime expressed in terms of weather working days
of twenty-four (24) consecutive hours (and pro-rated for fractions producing
less than twenty-four (24) hours) allowed for the loading of each complete
cargo, but in no event shall Laytime be less than twenty-four (24) hours,
irrespective of the weight of Product loaded.

 

  4.3

Subject to 4.1 and 4.2 above and to 4.4 below, Laytime shall commence at 14.00
hours if NOR to load is given to Seller’s Supplier’s agent before noon on a
working day and at 06.00 hours the next working day if NOR is given to Seller’s
agent at any other time. NOR is to be given during the normal office hours at
the nominated dock, whether

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

vessel in berth or not. If loading shall commence prior to the commencement of
Laytime, actual hours worked only shall count as time used.

 

4.4    A)   If Buyer’s said vessel arrives for loading before the lay days
applicable under Condition 3.5 it shall give NOR to load to Seller’s agent and
if other vessels are loading or about to load, it shall await its turn. Laytime
shall commence at 06.00 hours on the first day of the laydays applicable under
Condition 3.5 or, if earlier, at the time at which Buyer’s vessel commences to
load at the place designated by Seller but in this latter case actual hours
worked only shall count as time used.    B)   If Buyer’s vessel arrives for
loading after the lay days applicable under Condition 3.5 and other vessels are
about to load, Buyer’s vessel shall await its turn and Laytime shall not
commence until the vessel commences to load at the place designated by Seller,
hours used only to count as Laytime, or subject to Seller’s agreement, Buyer can
cancel vessel loading and nominate new laydays when alternative vessel is
secured.

 

  4.5 The following shall not count against Laytime:

 

A)   (i)   the time between 22.00 hours on a Friday and 06.00 hours on a Monday;
or   (ii)   the time between 22.00 hours and midnight on a working day before a
Public Holiday, the twenty-four (24) hours of a Public Holiday and time between
midnight and 06.00 hours on a working day after a Public Holiday. B)   any time
lost in the event of suspension of the loading by reason of inclement weather,
Buyer to ensure that Charter party contains a clause instructing Master to close
the vessel’s hatches when loading ceases for such reason.   C) any time lost or
consumed by or in respect of any of the following, whether occurring during or
after expiry of Laytime:   1.   vessel proceeding to berth;   2.   breakdown,
inefficiency or any other cause attributable to the vessel, including failure of
the vessel’s facilities or any other inability of the vessel to load within the
time allowed;

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  3.   the occurrence and/or continuance of any such event as is described in
Condition 12 (Force Majeure);   4.   awaiting customs and immigration clearance
and pratique;   5.   vessel making fast and clearing any berth;   6.   awaiting
tugs, tides, pilot or daylight;   7   Buyer’s failure duly to comply with the
requirements of this Agreement.

 

  4.6 Vessel loading shall be deemed to have been completed at the time at which
the loading appliance has been withdrawn beyond the vessel’s rail at the
completion of loading.

 

  4.7 Seller shall whenever possible assist Buyer in avoiding delays in the
provision of a berth. Loading shall be continuous, weather and customs of the
port permitting, and if such loading is not completed in the time provided for
above, then Seller shall reimburse Buyer for such demurrage according to the
terms of these General Conditions of Sale, and at the rate stipulated in the
Charter Party or Contract of Affreightment for the vessel, to the extent that
the same is directly and actually attributable to Seller’s fault. The Seller’s
liability in all cases of delay, howsoever caused, shall be limited to the
reimbursement of demurrage in accordance with this Condition 4.7 and the Seller
shall not be liable for any other loss or damage, direct or indirect, which the
Buyer may suffer as a result of loading not being completed in the time provided
for herein.

 

  4.8 Despatch shall be earned by Seller at loading port on Laytime saved at one
half of said demurrage rate if and to the extent that Laytime actually used is
less than that allowed under this Agreement.

 

  4.9 For the purposes of agreeing and settling accounts for despatch earned or
demurrage incurred on each vessel, the Parties agree to the following procedure:

 

  4.9.1 As soon as possible but in no event later than ninety (90) days after
completion of loading, Buyer will furnish Seller with a written Laytime
statement detailing:

 

  A) allowed Laytime applicable to said vessel according to the terms of these
General Conditions of Sale;

 

  B) Laytime used for loading said vessel;

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  C) net difference between (a) and (b) above (being time in respect of which
despatch or demurrage is payable);

 

  D) by reference to last mentioned time, the amount of despatch/demurrage due
according to Conditions 4.7 and 4.8.

Each such Laytime statement (or time sheet in lieu) shall be accompanied by a
Statement of Facts.

 

  4.9.2 Within thirty (30) days of receipt of each such statement, Seller shall
advise Buyer whether or not Buyer’s statement is agreed and, if it is not,
Seller shall provide Buyer with written details of Seller’s calculations but if
they are not agreed by Buyer then the Parties will continue to work together in
good faith to reach agreement.

 

  4.9.3 Each quarter, the Buyer shall cause its agent to send to the Seller the
agreed net sum of despatch due to Seller from all vessels loaded in the previous
quarter. Each quarter, the Buyer or Buyer’s Agent shall invoice the Seller for
the agreed net sum of demurrage due to Buyer from all vessels loaded in the
previous quarter. In each case payment will be made by the Party from which
payment is due within thirty (30) days from the date on which the said net sum
was finally agreed or within ten (10) days from date of receipt of invoice,
whichever is the later.

 

5. LOADING

 

  5.1 Buyer, Buyer’s agent or the master of Buyer’s vessel shall notify Seller’s
Supplier’s agent by electronic mail, telex or facsimile upon departure of the
vessel from its last port destined for port of loading advising of sailing time
and expected time of arrival. At least forty-eight (48) hours, and again at
least twenty-four (24) hours in advance of arrival at the Loadport the Buyer,
Buyer’s agent or the Master of Buyer’s vessel shall report the ETA to Seller’s
Supplier’s agent at the Loadport.

 

  5.2 Additional levelling costs, if any, incurred when for example delivery is
taken in vessels which are not single deck vessels, shall be for Buyer’s
account.

 

  5.3

Seller agrees that, whenever practicable, the loading berth shall be the berth
which is adjacent to Seller’s Supplier’s Product storage facilities at *.
Whenever the latter is not available (for any reason whatsoever), Seller shall
propose to Buyer an alternative loading berth at * or, if operating
circumstances so require, at such other location as Seller shall reasonably
nominate. The Buyer shall not unreasonably withhold or delay its consent to such
nomination. In all cases, the foregoing is subject to (i) the operational
requirements of Associated British Ports plc (as

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

owners of the berths at *) and of the port authority and (ii) the rules and
customs of the port of loading.

 

  5.4 Nothing in the Agreement shall constitute or be deemed to constitute or
give rise to any implication of any warranty of the safety of any port, berth,
dock, anchorage and/or other place to which the vessel may be ordered to load or
discharge, and Seller shall not have or engage any duty or liability for any
loss, damage, injury or delay resulting from conditions at such ports, berths,
docks, anchorages or other places not caused by Seller’s fault or neglect or
which could have been avoided by the exercise of reasonable care on the part of
the Master.

 

  5.5 Seller shall be entitled but not obliged to inspect the vessel’s cargo
compartments prior to loading to determine whether they are fit and suitable and
in all respects ready for receipt of Product but nothing in this sub-condition
or done by Seller shall diminish, remove or otherwise affect Buyer’s obligations
under Condition 4.1 or give rise to legal relations between Buyer and Seller. If
Seller, on reasonable grounds related to cleanliness, deems vessel unsuitable
for loading, Seller shall notify Buyer (or Buyer’s agent) and, as a
pre-condition to loading, Buyer (or Buyer’s agent) shall immediately procure the
vessel to be made suitable for loading consistently with Condition 4.1.

 

6. MEASUREMENT

 

  6.1 Measurement of Product supplied shall be calculated by reference to the
loaded quantity as assessed at Seller’s Supplier’s calibrated weighing equipment
at * or over a certified weighbridge.

 

  6.2 The accuracy of Seller’s Supplier’s aforesaid weighing equipment shall on
request by Buyer be certified by an independent inspector acceptable to both
Parties. If the inspector finds that the weighing mechanism has an error greater
than 0.5 percent, the cost of the inspection shall be for the account of Seller;
if 0.5 percent or less, for the account of the Buyer.

 

7. INVOICING AND PAYMENT

 

  7.1 For all deliveries of Product hereunder, Seller shall invoice Buyer or
Buyer’s nominated party or agent promptly but in any event within seven
(7) working days after completion of loading in US dollars or in such other
currency as may be agreed between the Parties from time to time.

 

  7.2

Buyer or Buyer’s nominated party or agent shall pay Seller against all such
invoices in full and free of any charges to the Seller, without discount,
counterclaim, withholding, set-off or other deduction to the Seller’s bank
account as set out on

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

Seller’s Invoice so that Seller receives electronic payment with good value by
not later than the * day of the month following the month of delivery. Should
Buyer repeatedly exceed or otherwise commit a breach of such terms, Seller may
thenceforth require Buyer to pay in cash against delivery for all subsequent
deliveries until such time as Seller and Buyer are able mutually to agree on
re-establishment of suitable payment terms.

 

  7.3 If payment is not made by Buyer punctually and strictly in accordance with
condition 7.2 above, Seller shall have the right to demand and Buyer shall
thereupon pay interest on the amount which is unpaid from due date until date of
actual receipt of payment by Seller at a rate equal to *% (* per cent) above the
* for US Dollar deposits quoted by the British Bankers Association (BBA) 2 days
before the due date of payment and calculated on a daily basis from the date
when payment first became due.

 

  7.4 If any payment falls due on a Saturday or bank holiday other than a
Monday, then such payment shall be made on the last preceding banking day. If
any payment falls due on a Sunday or Monday bank holiday, then such payment
shall be made on the first following banking day.

 

  7.5 If at any time the reliability or the financial responsibility of Buyer
(or of any guarantor or other person furnishing security in support of Buyer)
should in Seller’s reasonable opinion be or become impaired or unsatisfactory,
advance payment shall be made, or at Seller’s option other security satisfactory
to Seller shall be given by Buyer to Seller on demand by Seller in respect of
each delivery of Product. After such demand, and in the event that Product has
not already been delivered, Seller may withhold any Product until such payment
or security has been provided. If Buyer fails to provide such payment or
security within two (2) London banking days after such demand is made, Seller
may forthwith by notice terminate the Agreement without prejudice to any rights
of action or claims it may have under the Agreement. In order to assist the
Seller in assessing the financial responsibility of the Buyer (or of any
guarantor or other person furnishing security in support of Buyer), the Buyer
shall provide its audited financial statements (or those of such person
providing a guarantee or security) promptly upon publication and no less
frequently than each year.

 

8. TAXES AND CHARGES

All royalties, taxes, duties and levies charged relating to the export of
Product from the load port are for Seller’s account. Buyer shall be responsible
for all royalties, taxes, duties and levies charged thereafter. In addition
Clause 5.12 of the Principal Agreement shall apply.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

9. QUALITY DETERMINATION

 

  9.1 Quality of Product shall be determined by reference to each delivery when
taken as a whole.

 

  9.2 From each delivery Seller shall take and mingle sufficient samples of
Product as fairly to represent the average quality of the delivery as a whole
and shall have * of the * in its laboratories, send * for * to Buyer and keep *
in store for at least six (6) months for control purposes. Seller shall
immediately inform Buyer by facsimile or electronic mail of the findings of
Seller’s analysis and Buyer shall without delay inform Seller if Buyer’s
analysis differs materially from the findings of the Seller’s analysis.

 

  9.3 All analyses of the Product samples shall be performed in accordance with
the methods referred to in the Specification Agreement, which methods may be
subject to alteration by agreement of both Parties.

 

  9.4 In the event of a dispute over analysis the Parties agree to submit the
material retained by Seller for an analysis by an independent laboratory
acceptable to both Parties and this analysis shall be binding. The Party whose
analysis differs most from the analysis of the independent laboratory shall pay
the costs of the analysis by the independent laboratory unless otherwise agreed
in writing by the parties.

 

10. CLAIMS

 

  10.1 Any claims by Buyer with regard to quantity or alleged quality defects
shall be made by written notice sent by electronic mail, fax and/or by post
setting out the particulars thereof within * days after delivery of the Product
in question, failing which it shall be forever barred.

 

  10.2 Unless otherwise agreed between the Parties, Buyer shall not be at
liberty to reject or return part only of a delivery of Product and shall be at
liberty to reject or return the entire delivery only if, when taken as a whole,
it is not in conformity with the requirements of the Quality Clause of the
Principal Agreement.

 

  10.3 In any case where the Buyer has the right to reject any delivery of
Product, it is the intention of the Parties to agree on the most economic and
mutually beneficial manner of dealing with the situation.

 

  10.4

Seller shall in no event be liable for any amount in excess of the purchase
price for the Product involved or for consequential damages of any type or
nature and howsoever arising including, without limitation, negligence. Neither
Party shall be liable (whether under this Agreement or otherwise in connection
with it) in

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

contract, tort, breach of statutory duty or otherwise, in respect of any
indirect or consequential loss or expense. In particular, but without
limitation, neither Party shall be liable for any loss of profit, cost of wasted
overheads, loss of revenue, loss resulting from shut-down of plant, loss of
contract, loss of use or business interruption or for any liability for
consequential demurrage or other losses incurred by other vessels that were
caused by, or affected by, delays to the subject vessel, whether or not
foreseeable. The provisions of this clause shall continue to apply
notwithstanding the termination or expiry of the Agreement for any reason
whatsoever.

 

11. TERMINATION

 

  11.1 Either Party may terminate this Agreement forthwith by giving written
notice by registered letter to the other Party in the event that:

 

  A) save in the circumstances set out in (b) below, the other Party commits a
material breach of this Agreement and fails to remedy the breach and any
consequence thereof within thirty (30) days after having been called upon to do
so by registered letter by the Party affected thereby; or

 

  B) the other Party fails to make, when due, any payment under this Agreement
required to be made by it if such failure is not remedied on or before the third
business day after notice of such failure is given to the Party

 

  C)

the other Party (1) is dissolved (other than pursuant to a consolidation,
amalgamation or merger where the successor entity is acceptable to the other
Party); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger
where the successor entity is acceptable to the other Party); (6) seeks or
becomes subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; or (8) causes or is subject
to any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in (1) to
(7) above (inclusive).

 

  11.2 Following termination, all amounts outstanding shall become immediately
due and payable and any obligations to sell and deliver Product in accordance
with the Principal Agreement shall terminate absolutely.

 

  11.3 Any termination of this Agreement shall be without prejudice to any
rights or remedies which either Party may otherwise have in respect of the
period prior to such termination.

 

12. FORCE MAJEURE

 

  12.1 Except in relation to obligations to make payments hereunder, if either
Party is temporarily or permanently prevented, hindered or delayed in
discharging any obligation or performing any duty imposed on it by this
Agreement, it shall not be treated, whenever such prevention, hindrance or delay
results from the occurrence of any circumstance or event which is beyond the
reasonable control of such Party, as constituting a breach of this Agreement,
and any obligation to discharge such contractual duty shall, during the period
and to the extent of such prevention, hindrance or delay, be extinguished. A
Party which is thus temporarily relieved of any obligation or duty imposed upon
it by this Agreement shall take all reasonable and practicable measures and
shall make all diligent efforts to remove or cause the removal of the cause of
the prevention, hindrance or delay at the earliest possible moment.

 

  12.2 Circumstances or events beyond the reasonable control of the Parties
shall include (but shall not be limited to) war, revolution, insurrection,
sabotage, riot, strikes, civil commotion, acts of God, fire, explosion, acts of
government or any agency, branch, department or representative thereof, and such
interference with or curtailment of (i) the availability from any of Seller’s
existing or contemplated sources of supply of the Product or the crude oil or
the feedstock required for the manufacture of Product or (ii) transportation of
the Product or such crude oil or feedstock, as either to delay or hinder the
Seller in, or to prevent the Seller from, supplying the full quantity of Product
or as either to delay or hinder the Buyer in, or to prevent the Buyer from,
receiving the full quantity of the Product.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

  12.3 Upon the occurrence of any of the Force Majeure events described above,
the Party claiming Force Majeure shall notify the other Party in writing within
ten (10) working days of such event and, to the extent possible, inform the
other Party of the expected duration of the Force Majeure event and the quantity
of Product likely to be affected by the prevention, hindrance or delay in
performance of this Agreement. Failure to notify in accordance herewith shall
preclude such Party from claiming that any of its obligations hereunder were
temporarily relieved pursuant to this Condition. The Party claiming Force
Majeure shall also notify the other Party without delay after the cessation of
the cause of prevention, hindrance or delay in performance of the Agreement

 

  12.4 If by reason of the occurrence of any of the Force Majeure events
described above Seller is prevented, hindered or delayed, in delivering the full
quantity of Product herein contracted for, Seller shall be at liberty, without
any liability, to withhold, reduce or suspend any delivery hereunder to such
extent as Seller considers reasonable and equitable in all the circumstances. In
such event, Buyer shall be free to purchase from other suppliers to the extent
of any deficiency caused by the operation of this condition but nothing
contained in or to be implied by reason of any provision of the Agreement shall
be construed or treated as requiring Seller to acquire by purchase or otherwise
any additional or alternative quantities from other suppliers or supply sources.

 

  12.5 a) In the event that said delay, hindrance or prevention in performance
by either Party continues for longer than ninety (90) consecutive days from such
notification of said delay, hindrance or prevention, either Party shall have the
right to terminate this Agreement upon written notice given to other Party.

b) In the event that a Force Majeure event occurs, the nature of which, in the
reasonable opinion of persons engaged in this type of trade, is such that it
frustrates the essential purpose of this Agreement, either Party shall have the
right to terminate this Agreement upon written notice to the other Party without
regard to the ninety (90) day period set forth in Clause 12.5 (a) above.

 

  12.6 For the purposes of the foregoing provisions of this Condition 12, regard
shall be had to the whole of Seller’s obligations to supply its contracted
customers with petroleum coke (of all grades) from its Supplier’s Humber
Refinery and any delay, hindrance or prevention shall be assessed accordingly.

 

13. LIMITATION OF ASSIGNMENT

 

  13.1

Neither of the Parties to the Agreement shall, without the previous consent in
writing of the other Party assign this Agreement or any rights or obligations
hereunder but this shall not apply in the case of an assignment by either Party
to any

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

company which is controlled by it, controls it or is under common control with
it, whether directly or indirectly in each case.

 

  13.2 In all cases of assignment the assignor shall always remain liable for
the observance and performance of the obligations on its part arising under or
by reason of the provisions of the Agreement to the extent that they or any of
them shall not be duly observed and performed by the assignee.

 

14. NOTICES

 

  14.1 All notices, declarations and other communications excluding routine
notices, shall be in writing, sent by post, postage paid, or by telex or
facsimile or, where permitted by the Agreement by email, to the address of the
other Party as expressly stated in Principal Agreement or such other address as
they may from time to time specify for this purpose and shall, unless otherwise
specifically provided herein, be deemed to have been given or made on the day on
or at the time at which it could reasonably be expected to have been received.

 

  14.2 Either Party may from time to time nominate a particular person or
persons to whose attention communications shall be addressed.

 

15. ETHICS AND CONFLICTS OF INTEREST

Conflicts of interest relating to this Agreement are strictly prohibited. Except
as otherwise expressly provided herein, neither Party to this Agreement, nor any
employee or officer of either Party, shall, directly or indirectly, pay
salaries, commissions or fees to employees or officers of the other Party, or
designees of such employees or officers, or make to or receive from any employee
or officer of the other, or designee of such employee or officer, any payments
or rebates, or favor employees or officers of the other Party, or designees of
such employees or officers, with gifts or entertainment of significant cost or
value, or with services or goods sold at less than full market value, or enter
into business arrangements with employees or officers of the other Party, unless
such employees or officers are acting as representatives of that other Party.

 

16. GENERAL

 

  16.1 Any express or implied condition, statement, representation or warranty,
statutory or otherwise, with respect to any matter is hereby excluded so far as
lawfully permitted.

 

  16.2

This Agreement contains the entire agreement and understanding between the
Parties hereto and there are no oral representations, promises or warranties
affecting

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

 

the same. To the extent applicable, Buyer specifically acknowledges that any
pre-printed purchase terms submitted to Seller in connection with this Agreement
(if any) shall be disregarded for the purposes of this Agreement. Save to the
extent set out in this Agreement, and so far as lawfully permitted, the Parties
hereby waive any rights that would arise, in favour of either or both of them,
by operation of law.

 

  16.3 Each delivery of Product shall be deemed to be the subject of a separate
sale under a separate contract and any deficiency or other default concerning
the same shall not invalidate or otherwise affect the rights and obligations
hereunder of either Party in relation to the remainder of the quantity of
Product to be sold and purchased under this Agreement.

 

  16.4 Except in the case of explicit notice to the contrary given to the other
Party:

 

  A) the temporary, repeated or permanent disregard of any of its rights under
this Agreement by a Party shall not constitute a waiver of such rights,

 

  B) no action or communication of a Party shall constitute a waiver of any
breach of this Agreement by the other Party, and no waiver shall operate to
waive any subsequent breach, whether of the same provision or any other.

16.5 No provision of this Agreement shall be enforceable by virtue of the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a Party to
this Agreement.

 

  16.6 This Agreement shall be governed by and construed in accordance with
English law. The Parties hereby submit to the exclusive jurisdiction of the
English Courts without recourse to arbitration or any conflict of law rules in
respect of any claim or dispute arising out of or in connection with this
Agreement and waive any and all objections to any inconvenience of the forum.
The United Nations Convention on Contracts for the International Sale of Goods
1980 shall not apply and the Parties agree to the service of process in any
proceedings by registered mail at their respective registered offices.

 

  16.7 Except as otherwise specifically provided for herein or inconsistent
herewith, INCOTERMS 2010 (as amended from time to time prior to this Agreement)
shall apply.

 

32